internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 3-plr-145820-01 date date number release date index number legend corporation shareholder state date dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling on behalf of corporation under sec_1362 of the internal_revenue_code corporation was incorporated in state on date corporation has one shareholder shareholder it is represented that corporation has intended to be taxed as an s_corporation since date however corporation discovered that its election to be an s_corporation had not been filed timely corporation requests a ruling that its sec_1362 election will be treated as timely made for its taxable_year that begins on date sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation for federal tax purposes sec_1362 provides the rule for when an s election will be effective generally if an election to be treated as an s_corporation is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation beginning in the year in which the election is made if the election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as having made an effective election to be treated as an s_corporation for federal tax purposes until the following taxable_year sec_1362 provides that if an election to be treated as an s_corporation for federal tax purposes is either made untimely pursuant to sec_1362 or not made at all and the secretary determines that there was reasonable_cause for the plr- failure to make a timely election then the secretary may treat the corporation as having made a timely election and sec_1362 shall not apply conclusion based on the facts submitted and representations made we conclude that corporation has established reasonable_cause for failing to make a timely election pursuant to sec_1362 accordingly provided corporation makes an election to be treated as an s_corporation for federal tax purposes by filing a completed form_2553 containing an effective date of date for the election with the appropriate service_center within following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code specifically we express or imply no opinion concerning whether corporation is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures cc copy of this letter copy for sec_6110 purposes
